
	
		I
		112th CONGRESS
		1st Session
		H. R. 2657
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mrs. Lowey (for
			 herself, Mr. Moran,
			 Mr. Connolly of Virginia,
			 Mr. Serrano,
			 Mr. Cohen,
			 Mr. Sherman,
			 Mr. Brady of Pennsylvania,
			 Mr. George Miller of California,
			 Mr. Waxman,
			 Mr. Kucinich,
			 Mr. Deutch,
			 Mr. Blumenauer,
			 Mr. Grijalva,
			 Mr. Rangel,
			 Mr. Van Hollen,
			 Mr. Hinchey,
			 Mr. Kissell,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. DeFazio,
			 Ms. Schakowsky, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To end the use of body-gripping traps in the National
		  Wildlife Refuge System.
	
	
		1.Short titleThis Act may be cited as the
			 Refuge from Cruel Trapping
			 Act.
		2.Possession or use
			 of body-gripping trap prohibitedThe National Wildlife Refuge System
			 Administration Act of 1966 (16 U.S.C. 668dd et seq.) is amended by adding at
			 the end the following:
			
				6.Possession or use
				of body-gripping trap prohibited
					(a)In
				generalNo person may possess or use a body-gripping trap in the
				System.
					(b)Enforcement
				provisionsNotwithstanding section 4(f), a person who possesses
				or uses a body-gripping trap in the System shall be subject to the
				following:
						(1)In the case of a
				first offense, a civil fine of not more than $500 imposed by the Secretary for
				each body-gripping trap possessed or used.
						(2)In the case of a
				subsequent offense—
							(A)a civil fine of
				not more than $1,000 imposed by the Secretary for each body-gripping trap
				possessed or used;
							(B)imprisonment for
				not more than 180 days; or
							(C)both a civil fine
				and imprisonment in accordance with subparagraphs (A) and (B).
							(c)Forfeiture of
				body-Gripping trapAny body-gripping trap that is possessed or
				used in violation of this section, and any wildlife captured by the use of such
				trap, including the pelt or raw fur, shall be subject to forfeiture to the
				United States in accordance with the provisions of chapter 46 of title 18,
				United States Code, relating to civil forfeitures.
					(d)Payment of court
				costs and other associated expensesA person found to be in
				violation of subsection (a) shall pay all court costs associated
				therewith.
					(e)RegulationsNot
				later than 120 days after the date of the enactment of this section, the
				Secretary shall issue any regulations necessary to carry out this
				section.
					(f)DefinitionAs
				used in this section, the term body-gripping trap—
						(1)means any device
				that is intended to kill or capture wildlife by physically restraining any part
				of the animal;
						(2)includes any
				steel-jaw, padded, or other modified leghold trap, kill-type trap, snare trap,
				or any modified version of any such trap; and
						(3)does not include
				any cage or box trap or suitcase-type live beaver
				trap.
						.
		
